Citation Nr: 1023708	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision rendered by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In the decision, the RO granted service 
connection for tinnitus, continued a denial for service 
connection for cervical sprain, and denied service connection 
for bilateral hearing loss.  The Veteran filed his appeal for 
bilateral hearing loss in March 2007. 

The appeal for bilateral hearing loss is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board finds that further action is needed to comply with 
VA's duty to assist. 

The Board notes that the duty to assist requires that VA help 
obtain identified private treatment records that are relevant 
to the Veteran's claim.  In the present case, the Veteran 
claims that he suffered bilateral hearing loss while serving 
in the Air Force.  In March 2007 the Veteran identified 
private treatment records for hearing loss and in October 
2009 he returned four VA Form 21-4142s "Authorization for 
Release of Information" to the RO.  He did not sign the VA 
Form 21-4142s.  

In an October 2009 letter, the RO attempted to return the VA 
Form 21-4142s to the Veteran for his signature.  The RO did 
not, however, contact the Veteran at his most recent address.  
In November 2009 the letter was returned to the RO because it 
was not deliverable as addressed and not able to be 
forwarded.  In January 2010, the RO again used this incorrect 
address when it sent the Veteran the Supplemental Statement 
of the Case. 

The Board finds that the Veteran has identified relevant 
private treatment records and attempted to consent to their 
release.  The Board notes that it is the claimant's duty to 
advise VA of his or her current whereabouts.  Hyson v. Brown, 
5 Vet. App. 262 (1993).  "There is no burden on the part of 
VA to turn up heaven and earth to find him," and the duty to 
assist is satisfied when VA has investigated all possible and 
plausible addresses in an attempt to locate a claimant at 
potential known alternate addresses.  Hyson, 5 Vet. App. at 
262.  Here, it appears the RO may have attempted to contact 
the Veteran at an old address rather than at his most 
recently utilized address.  It is unclear whether the Veteran 
was properly apprised of the need to sign the VA Form 21-
4142s because there is no indication this form was ever 
returned to his current address.  Therefore, a remand is 
required so that the Veteran can sign the VA Form 21-4142s 
and the RO can assist him in obtaining relevant private 
treatment records. 

The Veteran was afforded a VA medical examination in January 
2006 in conjunction with his claim.  The VA examiner stated 
that the Veteran's current hearing loss was less likely than 
not related to his military service and more likely than not 
related to a medical event following his service.  The 
examiner explained that if the Veteran's hearing loss were 
due to noise exposure, it would have likely stabilized at 
better levels than he currently exhibits.  She stated that 
his progression of hearing loss and current reports of 
dizziness were "suspicious for autoimmune hearing loss."  
She also noted, however, that the Veteran experienced a 
slight change in hearing sensitivity at 6000 Hz while in 
service.  In March 2007, the Veteran stated that he had 
experienced hearing loss since the 1970s and that his private 
physician stated that there was no evidence of "auto-immune 
or infectious etiologies."  If the RO obtains additional 
private treatment records on remand, then it should also 
obtain a supplemental opinion regarding the etiology of the 
Veteran's currently diagnosed hearing loss.  See 38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran at his current 
address, and ask the Veteran to 
identify all medical providers who have 
treated him for bilateral hearing loss 
since his separation from service.  
Provide the Veteran VA Form 21-4142 and 
instruct him on how to properly 
complete and return it.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the relevant, outstanding medical 
records which are not already in the 
claims folder. 

2.	If relevant treatment records are 
obtained, then the Veteran's medical 
records and claims file should be 
returned to the examiner who conducted 
the January 2006 compensation and 
pension examination for a supplemental 
opinion as to the etiology of the 
Veteran's currently diagnosed bilateral 
hearing loss.  If the examiner is not 
available, the Veteran's claims file 
should be forwarded to another 
appropriate clinician.  The claims file 
and a copy of this REMAND must be made 
available to and reviewed by the 
examiner.  The examiner should indicate 
in the report that the claims file was 
reviewed.

The examiner should opine as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the bilateral 
hearing loss had its onset in or is 
otherwise related to the Veteran's 
military service.  The medical basis of 
the examiner's opinion should be fully 
explained with reference to all 
pertinent evidence in the record.  

3.	After completing the above, and any 
other development deemed necessary, the 
Veteran's claim should be 
readjudicated.  If the benefit sought 
remains denied, the Veteran should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.  Thereafter, the appeal must 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


